IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JENNIFER M. STRAW AND THOMAS P.      : No. 322 WAL 2018
STRAW, INDIVIDUALLY AND AS CO-       :
ADMINISTRATORS OF THE ESTATE OF      :
ELIJAH C. STRAW, DECEASED; AND       : Petition for Allowance of Appeal from
ROWAN J. STRAW, A MINOR, BY AND      : the Order of the Superior Court
THROUGH HIS PARENTS AND              :
NATURAL GUARDIANS, JENNIFER M.       :
STRAW AND THOMAS P. STRAW.           :
                                     :
                                     :
           v.                        :
                                     :
                                     :
KIRK A. FAIR AND GOLON MASONRY       :
RESTORATION, INC.                    :
                                     :
                                     :
           v.                        :
                                     :
                                     :
PITTSBURGH LUBES, INC. D/B/A JIFFY   :
LUBE, TOWER AUTO SALES &             :
SERVICE, NATIONAL AUTOMOTIVE         :
PARTS ASSOCIATION-NAPA AUTO          :
PARTS T/D/B/A NAPA                   :
                                     :
                                     :
           v.                        :
                                     :
                                     :
THOMAS P. STRAW                      :
                                     :
                                     :
PETITION OF: TOWER AUTO SALES &      :
SERVICE AND JOHN R. FANTO            :

JENNIFER M. STRAW AND THOMAS P.      : No. 323 WAL 2018
STRAW, INDIVIDUALLY AND AS CO-       :
ADMINISTRATORS OF THE ESTATE OF      :
ELIJAH C. STRAW, DECEASED; AND       : Petition for Allowance of Appeal from
ROWAN J. STRAW, A MINOR, BY AND      : the Order of the Superior Court
THROUGH HIS PARENTS AND              :
NATURAL GUARDIANS, JENNIFER M.            :
STRAW AND THOMAS P. STRAW                 :
                                          :
                                          :
             v.                           :
                                          :
                                          :
KIRK A. FAIR AND GOLON MASONRY            :
RESTORATION, INC.                         :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PITTSBURGH LUBES, INC. D/B/A JIFFY        :
LUBE, TOWER AUTO SALES &                  :
SERVICE, NATIONAL AUTOMOTIVE              :
PARTS ASSOCIATION-NAPA AUTO               :
PARTS T/D/B/A NAPA                        :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THOMAS P. STRAW                           :
                                          :
                                          :
PETITION OF: TOWER AUTO SALES &           :
SERVICE AND JOHN R. FANTO                 :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.




                     [322 WAL 2018 and 323 WAL 2018] - 2